DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 112	3
A. Claim 10 is rejected under 35 U.S.C. 112(d) as being of improper dependent form …	3
III. Claim Rejections - 35 USC § 103	3
A. Claims 1, 5, 7, 8, 11-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2328071 A (“Burroughs”) in view of US 5,147,489 (“Scrutton”).	4
B. Claims 1, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0267796 (“Cohen”) in view of JP 2006-168344 (“Ko”).	9
C. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Ko, as applied to claim 1 above, and further in view of US 2004/0246386 (“Thomas”).	12
IV. Double Patenting	13
A. Claims 1, 2, 7, 8, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 5 of U.S. Patent No. 10,421,885 in view of Cohen.	14
B. Claims 1, 3, and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 61, 63, and 64, respectively, of copending Application No. 13/166,745 (reference application).	15
V. Allowable Subject Matter	16
VI. Response to Arguments	17
A. Objections to drawings	17
B. Rejections over each of Haneda and Burroughs	17
C. Cohen in view of Ko (and Thomas)	17
Conclusion	20


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
A. Claim 10 is rejected under 35 U.S.C. 112(d) as being of improper dependent form … 
for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 depends from canceled claim 9; therefore, claim 10 is of improper dependent form.
For the purposes of examination, it will be presumed that Applicant intended to amend claim 10 to depend from claim 1 since the features of now-canceled claim 9 were added to claim 1 by the Amendment filed 09/30/2022. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

III. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 1, 5, 7, 8, 11-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2328071 A (“Burroughs”) in view of US 5,147,489 (“Scrutton”).
Claim 1 reads,
1. (Currently amended) A system for protecting a surface of a substrate, comprising: 
[1] a transparent protective film including an adherent surface and an exterior surface opposite from the adherent surface; 
[2a] a backing located adjacent to the adherent surface of the transparent protective film and 
[2b] including a protruding feature that extends beyond a peripheral extent of the transparent protective film; and
[3a] an application tape located adjacent to the exterior surface of the transparent protective film and 
[3b] including a protruding feature that extends beyond a peripheral extent of the transparent protective film, 
[3c] the application tape being substantially transparent.  

With regard to claim 1, Burroughs discloses, generally in Figs. 1 and 2,
1. (Currently amended) A system for protecting a surface of a substrate [i.e. a compact disc (CD); pp. 1-3], comprising: 
[1] a transparent protective film 1 [“polycarbonate film 1”; p. 12, lines 14-37] including an adherent surface [surface on which “optical coupling medium 2” is formed (id.)] and an exterior surface opposite from the adherent surface; 
[2a] a backing 4 [i.e. “protective release liner 4” p. 12, lines 31-37] located adjacent to the adherent surface of the transparent protective film 1 and 
[2b] including a protruding feature 5 that extends beyond a peripheral extent of the transparent protective film 1 [p. 13, lines 6-8 and 23-27]; and 
[3a] an application tape 3 [i.e. “polyester carrier web 3”; p. 12, lines 14-16; p. 13, line 10] located adjacent to the exterior surface of the transparent protective film 1 and 
[3b] including a protruding feature 6 and/or 7 [p. 13, lines 14-16 and 32-34] that extends beyond a peripheral extent of the transparent protective film 1,
[3c] … [not taught] … 

With regard to feature [3c] of claim 1, Burroughs does not discuss whether or not the polyester web carrier 3, i.e. the claimed “application tape”, is transparent.  Burroughs discusses how the protective film 1 with the optical coupling film 2 is applied to the substrate, i.e. a compact disc (CD), stating,
The end user applies the film-like member to a CD in the following manner: 
The OSD should be cleaned and then placed, recorded (blank and shiny) side up into a normal CD storage case (often referred to as a "jewel" case). The release film 4 is then removed from the optical coupling medium 2 of the film-like member 1,2, avoiding contact with the optical coupling medium's surface by making use of the peel tab 5 on the release film 4 and the two peel tabs 6,7 on the polyester carrier web 3.  The filmlike member 1,2 is then placed, optical coupling medium [2] side down, onto the CD, using the central hub in the jewel case to centralise the film-like member [1,2] by its co-operation with the 15mm, centrally located cut-out hole in the carrier web 3.  Once the member is properly in place on the CD, the polyester carrier web 3 is removed, again making use of the peel tabs 6, 7 formed thereon, and the film-like member 1,2 is then checked for proper seating.
(Burroughs: p. 13, lines 18-35; emphasis added)
Thus, the application process positions the optical coupling medium 2 side of the film-like member 1, 2 facing away from the person applying the film-like member and the carrier web 3 between said person’s eyes and the “central hub in the jewel case”.  If the carrier web 3 were not transparent then the only visual means by which said person could see the central hub would be through the “15mm, centrally located cut-out hole in the carrier web 3”.  Such visual restriction would make it more difficult to align said cut-out hole in the carrier web 3 with said central hub of the jewel case, than if the carrier web 3 was made transparent, thereby entirely removing the visual restriction since each of the elements, 1 and 2, of the film-like member 1, 2 is transparent.  In addition, the optical coupling medium is an adhesive and is “tacky” (Burroughs: abstract; p. 3, lines 21-26).  As such, proper alignment the first time would appear to be at least a time saver by preventing a misaligned film-like member from having to be peeled off and re-aligned. 
Moreover, Scrutton teaches polyester carrier sheet 4' having a patterned film 5' to be transferred to a substrate 6, said substrate 6 having features 5 thereon to which the patterned film 5' must be aligned (Scrutton: col. 9, lines 49-58; Figs. 5-6).  As in Burroughs, the carrier sheet 4' is positioned in between the applier’s eyes and each of the patterned film 5' and the substrate 6 having feature 5.  Burroughs teaches that the carrier sheet 4' is made transparent to “ensure accurate alignment”, stating in this regard,
This carrier sheet is suitably a thin plastics film, e.g. polyester such as polyethylene terephthalate, which may be release coated.  …  The carrier sheet is preferably transparent or translucent if visual registration is being used, but may be opaque if a pin register system is being employed to ensure accurate alignment of the images.
(Scrutton: col. 8, lines 43-52; emphasis added)
Based on the foregoing evidence, then, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the polyester carrier web 3 in Burroughs transparent, in order to increase the visual field of the person applying the film-like member 1,2 to the CD, thereby aiding proper alignment of the cut-out hole in the carrier web 3 with the central hub of the jewel case, and ultimately allowing proper alignment of the film-like member 1, 2 to the CD, as suggested by common sense and as evidenced by Scrutton. 
This is all of the features of claim 1. 

With regard to claims 5, 7, 8, 11-14, Burroughs further discloses,
5. (Currently amended) The system of claim 1, wherein the protruding feature 6 and/or 7 of the application tape 3 and the protruding feature 5 of the backing 4 extend beyond the same peripheral edge of the transparent protective film 1.
7. (Currently amended) The system of claim 1, wherein the protruding feature 5 of the backing 4 enables manipulation of the backing 4 and removal of the backing 4 from the transparent protective film 1 [p. 13, lines 23-27].
8. (Currently amended) The system of claim 1, wherein the protruding feature 6 and/or 7 of the application tape 3 enables manipulation of the application tape 3 and removal of the application tape from the transparent protective film 1 [p. 13, lines 32-35].
11. (Original) The system of claim 1, wherein the backing 4 and the application tape 3 are substantially superimposed with respect to one another.
12. (Currently amended) The system of claim 11, wherein: 
[1] the backing 4 extends laterally beyond the protective film 1 [by the peeling tab 5]; and
[2] the application tape 3 extends laterally beyond the protective film 1 [by the peeling tabs 6, 7].
13. (Currently amended) The system of claim 1, wherein: 
[1] the backing 4 extends laterally beyond the protective film 1 [by the peeling tab 5]; and
[2] the application tape 3 extends laterally beyond the protective film 1 [by the peeling tabs 6, 7].
14. (Currently amended) The system of claim 13, wherein each peripheral edge of the application tape 3 and each peripheral edge of the backing 4 is positioned laterally beyond a corresponding peripheral edge of the protective film 1 [by the respective peeling tabs 6, 7, 4 because there is only one peripheral edge because each  of 1, 3, and 4 is circular].

Claim 17 reads,
17. (Currently amended) A system for protecting a surface of a substrate, comprising: 
[1] a transparent protective film including an adherent surface and an exterior surface opposite from the adherent surface; 
[2a] a backing located adjacent to the adherent surface of the transparent protective film, 
[2b] a protruding feature of the backing extending beyond a peripheral extent of the transparent protective film; and
[3a] an application tape located adjacent to the exterior surface of the transparent protective film,
[3b] the application tape being substantially transparent, 
[3c] a protruding feature of the application tape extending beyond a peripheral extent of the transparent protective film.
With regard to claims 17-20, Burroughs discloses,
17. (Currently amended) A system for protecting a surface of a substrate, comprising: 
[1] a transparent protective film 1 including an adherent surface [surface on which “optical coupling medium 2” is formed] and an exterior surface opposite from the adherent surface; 
[2a] a backing 4 located adjacent to the adherent surface of the transparent protective film 1, 
[2b] a protruding feature 5 of the backing 4 extending beyond a peripheral extent of the transparent protective film 1; and 
[3a] an application tape 3 located adjacent to the exterior surface of the transparent protective film 1, 
[3b] … [not taught] … 
[3c] a protruding feature 6 and/or 7 of the application tape 3 extending beyond a peripheral extent of the transparent protective film 1.
With regard to feature [3b] of claim 17, this feature is obvious for the same reasons as explained under feature [3c] of claim 1, which is incorporated here.
This is all of the features of claim 17.
With regard to claims 18-20, Burroughs further discloses,
18. (Original) The system of claim 17, wherein:
[1] the protruding feature 5 of the backing 4 comprises an integral part of the backing 4 [as shown in Figs. 1 and 2; p. 13, lines 6-8]; and 
[2] the protruding feature 6 and/or 7 of the application tape 3 comprises an integral part of the application tape 3 [as shown in Figs. 1 and 2; p. 13, lines 14-16].
19. (Currently amended) The system of claim 17, wherein: 
[1] the backing 4 extends laterally beyond the transparent protective film 1 [by the peeling tab 5]; and
[2] the application tape 3 extends laterally beyond the transparent protective film 1 [by the peeling tabs 6, 7].
20. (Original) The system of claim 19, wherein the backing 4 and the application tape 3 are substantially superimposed with respect to one another [as shown in Fig. 1].

B. Claims 1, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0267796 (“Cohen”) in view of JP 2006-168344 (“Ko”).
Claim 1 reads,
1. (Currently amended) A system for protecting a surface of a substrate, comprising: 
[1] a transparent protective film including an adherent surface and an exterior surface opposite from the adherent surface; 
[2a] a backing located adjacent to the adherent surface of the transparent protective film and 
[2b] including a protruding feature that extends beyond a peripheral extent of the transparent protective film; and
[3a] an application tape located adjacent to the exterior surface of the transparent protective film and 
[3b] including a protruding feature that extends beyond a peripheral extent of the transparent protective film, 
[3c] the application tape being substantially transparent.  

With regard to claim 1, Cohen discloses, generally in Figs. 5-8,
1. A system for protecting a surface of a substrate [i.e. the display surface of an electronic device 460; Figs. 5-6; ¶ 51], comprising: 
[1] a transparent protective film 410 [i.e. “adhesive film 410”; ¶ 50] including an adherent surface 430 [¶ 51] and an exterior surface opposite from the adherent surface;
[2a] a backing 420 [¶¶ 50, 52] located adjacent to the adherent surface of the transparent protective film 410 [as shown in Fig. 5] and 
[2b] … [not taught] … ; and 
[3a] an application tape [i.e. “cap sheet 510”; ¶¶ 50, 52] located adjacent to the exterior surface of the transparent protective film 410 and 
[3b] including a protruding feature [not labeled but shown in Fig. 8 being held by thumb and forefinger] that extends beyond a peripheral extent of the transparent protective film 410
[3c] … [not taught] …
This is all of the features of claim 1 disclosed in Cohen.

With regard to feature [2] of claim 1, Cohen does not disclose that the backing includes the protruding feature, or as claimed,
[2a] a backing 420 …
[2b] including a protruding feature that extends beyond a peripheral extent of the transparent protective film 410; and
Ko, like Cohen, teaches a protective film 30 for a display screen (Ko: ¶¶ 1-2).  Also like Cohen, the protective film 30 includes a backing 341, 342 that is removed to expose the adhesive 32 with which the protective film 30 is attached to the display screen (Ko: ¶¶ 24-25; Figs. 3-4).  Ko further teaches that the backing 341, 342 includes protrusions 343, 344 to aid removal of the backing 341, 342 (Ko: ¶ 25, Figs. 4, 6).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrally form at least one protrusion in the backing 420 of Cohen, as taught in Ko, in order to aid removal of the backing 420 to expose the adhesive layer 430 of the protective film 410, as taught in Ko.  As such, Ko may be seen as an improvement to Cohen in this aspect.  (See MPEP 2143.)

With regard to feature [3c] of claim 1,
[3c] the application tape being substantially transparent.
Cohen does not indicate whether or not the cap sheet 510, i.e. the claimed “application tape”, is substantially transparent.  However, Cohen uses the cap sheet 510 to protect the protective layer 410 during the use of the “mechanical smoothing device 500” to ensure removal of any bubbles formed between the protective layer 410 and the display screen of the electronic device 460 (Cohen: ¶ 52).  
As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the cap sheet 510 transparent in order for a person to inspect that the mechanical smoothing process, as described in paragraph [0052] and Fig. 7, has actually removed the bubbles, thereby indicating the time when the mechanical smoothing can be stopped. 
This is all of the features of claim 1.

With regard to claim 7, Cohen modified by Ko as explained above, further teaches,
7. The system of claim 1, wherein the protruding feature [e.g. 343, 344 of Ko used to make integral tabs along with the backing 420 of Cohen (supra)] enables manipulation of the backing 420 and removal of the backing 420 from the protective film 410 [as shown in each of Cohen’s Fig. 5 and Ko’s Figs. 4 and 6].
With regard to claim 8, Cohen further discloses,
8. The system of claim 1, wherein the protruding feature of the application tape 510 enables manipulation of the application tape 510 and removal of the application tape 510 from the protective film 410 [as shown in Fig. 8].

C. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Ko, as applied to claim 1 above, and further in view of US 2004/0246386 (“Thomas”).
Claim 10 reads,
10. The system of claim 9 [presume claim 1 since now-canceled claim 9 was added to claim 1 (supra)], wherein the backing is substantially transparent.
The prior art of Cohen in view of Ko, as explained above, teaches each of the features of claim 1. 
Cohen and Ko do not teach whether or not the backing is transparent.
Thomas, like each of Cohen and Ko, teaches a protective film 12 for a display screen 28 of an electronic device 30 (Thomas: Figs. 1, 3; Title, Abstract, ¶ 47).  Also like Cohen and Ko, the protective film 12 includes a backing 14 that is removed to expose the adhesive layer 18 with which the protective film 12 is attached to the display screen 28 (Thomas: ¶ 34).  In addition, Thomas teaches that the backing sheet 12 is transparent (¶ 34).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the backing 420 of Cohen transparent because Cohen is merely silent as to whether or not the backing is transparent and Thomas teaches that it is suitable to make a backing from a transparent material for the identical purpose of using the backing as a removable cover of the adhesive layer of a protective film.  (See MPEP 2143.)

IV. Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A. Claims 1, 2, 7, 8, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 5 of U.S. Patent No. 10,421,885 in view of Cohen. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Instant Application are merely broader versions of the claims allowed in the ‘885 patent.  
Claim 4 of the ‘885 patent (which includes all of the features recited in claims 1 and 4) corresponds to claims 1, 2, 7, and 8 of the Instant Application, as currently amended. 
Claim 4 of the ‘885 patent does not require the protective film to be transparent.  
Cohen, like the instant claims are drawn to a system for protecting a substrate which may be a display.  As explained above, Cohen teaches that the protective film 410 is transparent in order to see the display through said protective film 410. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the claimed protective film transparent in order to use the protective film for a substrate that is a display whose surface must be seen. 
Claims 5 of the ‘885 patent (which depends from claim 4) correspond to claim 10 of the Instant Application, with the claims as currently amended.

B. Claims 1, 3, and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 61, 63, and 64, respectively, of copending Application No. 13/166,745 (reference application).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented, although a Notice of Allowance was mailed in the ‘745 Application on 06/01/2022.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Instant Application are merely broader versions of the claims allowed in the ‘745 Application.
In this regard, the “protective layer … enabling viewing of information or images shown by the display” in claim 61 of the ‘745 Application is a narrower version of the claimed “transparent protective film …” in claim 1 of the Instant Application.  The “release liner … an entire outer periphery of the release liner extending beyond an outer periphery of the protective layer …” in claim 61 of the ‘745 Application is a narrower version of the claimed “backing … including a protruding feature that extends beyond a peripheral extent of the protective film” in claim 1 of the Instant Application.  The “application liner … portions of the application liner extending beyond the protective layer enabling grasping of the application liner …” in claim 61 of the ‘745 Application is a narrower version of the claimed “application tape … including a protruding feature that extends beyond a peripheral extent of the protective film” in claim 1 of the Instant Application.  In addition, the “application liner” in the ‘745 patent requires “the protective layer and the display of the electronic device being visible through the application liner.”  Thus this optical characteristic reads on the feature of instant claim 1 “the application tape being substantially transparent”.
Claims 63 and 64 of the ‘745 Application correspond in narrower version to claims 3 and 6 of the Instant Application, respectively.

V. Allowable Subject Matter
Pending the filing of a terminal disclaimer to overcome the rejection of claims 2 and 3 16 under double patenting,
Claims 2-4, 6, 15, and 16 (pending the filing of a terminal disclaimer to overcome the rejection of claims 2, 3, and 6 under double patenting) would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2-4, 6, 15, and 16 read,
2. (Currently amended) The system of claim 1, wherein the protruding feature of the application tape and the protruding feature of the backing extend beyond different peripheral edges of the transparent protective film.  
3. (Currently amended) The system of claim 2, wherein the protruding feature of the backing and the protruding feature of the application tape are located adjacent to opposite peripheral edges of the transparent protective film.  
4. (Currently amended) The system of claim 2, wherein the application tape further includes another protruding feature superimposed with the protruding feature of the backing to enable the backing to be pulled away from the application tape.  
6. (Original) The system of claim 5, wherein the protruding feature of the application tape and the protruding feature of the backing are superimposed.  
15. (Currently amended) The system of claim 1, further comprising: 
[1] a release layer between the exterior surface of the transparent protective film and an adherent surface of the application tape, 
[2] the release layer configured to minimized adhesion of the application tape to the transparent protective film.
16. The system of claim 15, wherein the release layer has substantially the same lateral dimensions as the protective film.
The prior art does not reasonably teach or suggest --in the context of the claims-- the feature recited in these claims.

VI. Response to Arguments
Applicant’s arguments filed 09/30/2022 have been fully considered but they are entirely not persuasive. 

A. Objections to drawings
Applicant’s amendment to the specification obviates the objection to the drawings, which has been withdrawn.

B. Rejections over each of Haneda and Burroughs
Applicant’s arguments with respect to the rejections premised on each of Haneda and Burroughs have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

C. Cohen in view of Ko (and Thomas)
With regard to the rejection of claim 1 (formerly claim 9) over Cohen in view of Ko, Applicant first opines that Fig. 8 of Cohen suggests that the cap sheet 510, i.e. the claimed “application tape” is opaque (Remarks: p. 10).  Examiner respectfully disagrees and submits that Applicant is (1) making a conclusory observation and (2) presumably misinterprets Fig. 8 of Cohen.  Although Applicant entirely failed to provide any basis for concluding that Fig. 8 of Cohen suggest that the capping layer is opaque, Examiner presumes that Applicant is referring to the diagonal-line pattern shown at the peeled surface of cap sheet 510.  Examiner respectfully submits that the diagonal-line pattern is merely to aid the visual representation the different surfaces of the cap sheet 510. 
Applicant further argues that Examiner’s conclusion that it would be obvious to make the cap sheet 510 transparent is based on paragraph [0070] and Figs. 14-15B of the Instant Application, effectively hindsight reasoning, stating in this regard,
Moreover, it is respectfully noted that the Office's rationale for making the cap sheet 510 of Cohen substantially transparent (i.e., visualization of the protective layer 410 and the display screen of an electronic device 460-Office Action of June 30, 2022, page 12) is merely a restatement of the above-captioned application's reason transparency of the application tape is inventive (see, e.g., paragraph [0070]; FIGs. 14 and 15B).
 (Remarks: p. 10; emphasis added)  
Examiner respectfully disagrees.  First, the Office action does not state that the purpose is “visualization of the protective layer 410 and the display screen of an electronic device 460”, as asserted by Applicant (id.).  Instead, the rejection states that the purpose is to inspect the presence of air bubbles between the protective film 410 and the surface of the display 460 so that the person performing the mechanical smoothing process (Cohen: ¶ 52; Fig. 7) knows when to stop said smoothing process, or as stated in the rejection:
Cohen uses the cap sheet 510 to protect the protective layer 410 during the use of the “mechanical smoothing device 500” to ensure removal of any bubbles formed between the protective layer 410 and the display screen of the electronic device 460 (Cohen: ¶ 52).  
As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the cap sheet 510 transparent in order for a person to inspect that the mechanical smoothing process described in paragraph [0052] and Fig. 7 has actually removed the bubbles, thereby indicating the time when the mechanical smoothing can be stopped.  
 (supra)
One cannot see air bubbles if the cap sheet 510 is not transparent.  As such, Examiner respectfully maintains that paragraph [0070] of the Instant Specification is not used as guidance for making the rejection.  Rather it is merely common sense.  In other words, in order to visually see the air bubbles through the cap sheet 510, it would be entirely obvious to make the cap sheet transparent.  That Applicant opines the cap sheet 510 may be opaque (supra) does not undermine the conclusion of obviousness, because the best visualization of the air bubbles would be through a transparent cap sheet rather than through an opaque or translucent cap sheet. 
Finally, it is noted that, “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”  KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007).  “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at ___, 82 USPQ2d at 1396.  And finally, the “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.”  Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988)
Here, it does not even rise to the level of “ordinary creativity” for one having ordinary skill in the art in the art to conclude that a transparent material for the cap sheet 510 would serve as the best optical character (versus opaque or translucent) to see the air bubbles and thereby know whether or not the mechanical smoothing process to remove said air bubbles could be stopped. 
Based on the forgoing, Applicant’s arguments with regard to the rejection over Cohen in view of Ko are not persuasive. 
Applicant provides no additional argument directed to the rejection of claim 10 over Cohen in view of Ko and Thomas.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814